Title: To Benjamin Franklin from Robert Strange, 29 March 1783
From: Strange, Robert
To: Franklin, Benjamin


SirHotel d’Espagne rue Guenegaud 29th. March 1783
A succession of hurry and business for some months past have prevented me the honour of paying my respects to you, or even congratulating you upon the success of your late glorious and indefatical labours, in having accomplished the independancy of your country— May health and every other blissing yet prolong your days to witness its rising grandour. I had a few weeks since a letter from Mrs. Strange wherein she mention’d her having had a visit of your Son— I long much on his fathers account to pay my respects to him, which I shall certainly do soon after my arrival in London— My health is but at present indifferent which accelerates my leaving Paris, I must therefor in this manner ask your commands as I shall set out about thursday next. I take the liberty of committing to your care the inclosed letters, and am most respectfully Sir Your obedt. humb. Servt.
Robt Strange
